Citation Nr: 0809450	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from February 1951 to February 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent disability rating, effective from June 19, 2002.  

This case was previously before the Board in June 2005, at 
which time increased ratings for service-connected PTSD, 
bilateral metatarsal arches with callosities, bilateral 
hearing loss, and scars of shrapnel wounds of the left thigh 
and back were denied.  That decision was appealed to the U.S. 
Court of Appeals for Veterans Claims.  The record contains a 
Joint Motion for Remand, dated in April 2006, wherein the 
appellant's attorney and the VA General Counsel agreed to a 
remand of only the veteran's claim for an increased rating 
for PTSD.  The Joint Motion also directed that the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disability (TDIU) be 
developed and adjudicated.  In May 2006, an order was issued 
by the Court, remanding those aspects of the veteran's case 
to the Board.  

In a September 2006 decision, the Board remanded the 
veteran's claim for additional development, to include 
adjudicating the veteran's increased rating claim for PTSD on 
an extraschedular basis.  With regard to the veteran's claim 
for TDIU, the Board determined that the issue was not 
properly before the Board, as the veteran's TDIU claim had 
previously been adjudicated in an April 2004 rating decision 
and, although the veteran had been provided notice of the 
decision, he had not filed a notice of disagreement with the 
RO.  

All requested development was conducted and the claim was 
returned to the Board.  However, in February 2007, the Board 
remanded the veteran's claim again in order for additional 
development to be conducted, to include having the RO 
consider new evidence the veteran had submitted in support of 
his claim, as to which he had declined to waive initial RO 
review.  The requested development was conducted and the 
claim is now properly before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  Prior to December 12, 2006, the competent and probative 
evidence of record shows the veteran's service-connected PTSD 
was characterized by a social and occupational impairment 
that causes occasional decrease in overall functioning due to 
anxiety, intrusive thoughts, flashbacks, and sleep 
disturbance.  He had disturbances in mood but there was no 
evidence of panic attacks, his long-term and short-term 
memory was intact, and there was no impairment of judgment or 
insight.  He was also socially withdrawn, but only somewhat.  

2.  On and after December 12, 2006, the competent and 
probative evidence of record shows the veteran's service-
connected PTSD has been characterized by a social and 
occupational impairment with reduced reliability and 
productivity due to panic attacks occurring twice a week and 
disturbances in motivation and mood.  He has manifested 
deficiencies in mood and in his relationship with his 
children, but without impairment in his judgment or thinking.  
The evidence does not show his panic attacks and depression 
are near continuous or that they affect his ability to 
function independently, appropriately, or effectively.  The 
veteran has difficulty establishing and maintaining effective 
social relationships, with more apparent social withdrawal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 30 percent for service-connected PTSD, prior to 
December 12, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic 
Code 9411 (2007).

2.  As of December 12, 2006, the criteria for a 50 percent 
disability evaluation, but no higher, for service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155; 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007). 

In this case, the veteran is challenging the initial 
disability evaluation assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

In this regard, the Board notes that the VCAA duty to notify 
was satisfied by way of a letter sent to the veteran in July 
2002 that fully addressed all four notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also advised that he should send information describing any 
additional evidence or the evidence itself.  This effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claim.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Moreover, the Board notes the RO sent the veteran letters in 
February 2005 and April 2007 that informed him that it was 
his responsibility to send medical records showing his 
service-connected disability has gotten worse, or to provide 
a properly executed release so that VA could request the 
records for him.  In addition, the April 2007 letter informed 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  

Subsequently, SSOCs dated in October 2006 and October 2007 
notified the veteran of the evidence that had been received 
in support of his claim and provided him with yet an 
additional 60 days to submit more evidence.  The SSOCs also 
discussed the evidence included in the record, provided him 
with the criteria necessary for entitlement to a higher 
disability rating for his service-connected PTSD, and 
provided the reasons why his claim was being denied.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Therefore, with regard to any 
additional notice required for an increased-compensation 
claim per the Court's decision in Vazquez-Flores, supra, the 
Board finds that the post-adjudicatory notice and opportunity 
to develop the case during the extensive administrative 
appellate proceedings which led to the final Agency and final 
Board decision did not affect the essential fairness of the 
adjudication and rendered any notice error non-prejudicial.  
Vazquez-Flores, slip op. at 9.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated in August 2002 and the 
veteran was afforded a QTC/VA examination in September 2002.  
The veteran has also submitted private medical records dated 
in October 2002, April 2004, and December 2006.  In addition, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).


Service connection for PTSD was established in November 2002, 
and the RO assigned a 30 percent disability evaluation 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
effective June 19, 2002.  At that time, the RO considered a 
September 2002 QTC/VA examination report which showed 
symptoms the RO determined warranted a 30 percent rating.  
The veteran has asserted that his service-connected PTSD 
warrants a disability evaluation higher than the 30 percent 
rating currently assigned, and has submitted additional 
psychological evaluations in support of his claim.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2007).  As noted, the veteran is currently rated as 
30 percent disabled under the general rating formula.  A 30 
percent rating is warranted where there is an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

Review of the evidence shows the veteran's service-connected 
PTSD is generally manifested by anxiety, intrusive thoughts 
and memories, flashbacks, and sleep disturbance due to 
nightmares.  


At the September 2002 QTC/VA examination, the veteran was 
well-groomed and demonstrated normal speech and thought 
process.  He was oriented to time, place, and person, and his 
long-term and short-term memory was intact.  The veteran 
denied any delusions, hallucinations, or suicidal ideation.  
He also denied having panic attacks or any obsessive or 
ritualistic behavior.  He denied any periods of depression 
but reported that his mood had been labile lately, stating 
that he becomes upset easily and had outbursts of anger, such 
as road rage.  The examiner also noted the veteran was 
hypervigilant at times, was easily startled, and sometimes 
had difficulty concentrating.  With regard to his social 
functioning, the veteran reported that his social activities 
were fine, but that he was not very social with his neighbors 
and did not have many friends.  

The evidence dated after the September 2002 examination shows 
the veteran continued to be well-oriented and able to 
demonstrate good hygiene and normal speech patterns.  His 
memory and cognition remained intact, and the evidence shows 
his insight and judgment were intact and good.  In addition, 
there was no evidence of delusions or hallucinations, except 
for the combat-related flashbacks and nightmares.  See April 
2002 psychiatric evaluation by Dr. R.C.H.B.; December 2006 
evaluations by Drs. D.K.S. and M.S.G.  

However, in December 2006, the veteran reported that, about 
two times a week, he woke up sweating with feelings of panic 
and anger.  He also reported suicidal ideation, although with 
no intent.  The veteran also reported an increase in the 
fluctuation of his moods, as he again reported having road 
rage but also reported that he cries easily, frequently tears 
up, and has frequent feelings of depression.  He also 
reported an increase in his social isolation as he stated 
that he avoids people and crowds in particular.  In this 
regard, he reported that he has few friends and does not go 
out much, and that when he goes to church or to the 
barbershop, he sits in the back to avoid contact or waits in 
the car for his appointment.  He also reported that his kids 
have distanced themselves because his ongoing symptoms are 
difficult to watch.  He did report, however, that he had 
recently become more involved with small, yearly reunions 
with his Marine platoons.  The veteran states that this 
interaction has allowed him to get to know others who have 
similar experiences, which has been helpful with his 
recovery.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial disability evaluation higher than the 30 percent 
rating current assigned.  However, the Board finds that the 
preponderance of the evidence supports the grant of a 50 
percent evaluation, effective from December 12, 2006.  

In making this determination, the Board notes that, prior to 
December 2006, the competent and probative evidence of record 
shows the veteran was functioning well with routine self-care 
and normal conversation, but suffered from an occasional 
decrease in functioning due to anxiety, intrusive thoughts, 
flashbacks, and sleep disturbance.  With respect to the 
specifically enumerated symptomatology contemplated for a 
50 percent evaluation under DC 9411, the evidence shows the 
veteran had disturbances in mood manifested by outbursts of 
anger.  However, the veteran denied having panic attacks at 
the September 2002 examination and did not report having 
panic attacks in April 2004.  In addition, both his long-term 
and short-term memory was intact and there was no impairment 
of judgment or insight on objective examination.  In 
addition, there was no evidence of flattened affect or 
difficulty understanding complex commands.  With respect to 
social relationships, the Board notes the evidence shows 
that, prior to December 2006, the veteran was only somewhat 
socially withdrawn as he reported that his social 
relationships were fine and still liked to go to restaurants 
with his wife, although he was not very social with neighbors 
or friends and stated that he cannot go to public places at 
night.  

Therefore, the Board finds that, prior to December 2006, the 
veteran's service-connected PTSD warranted no more than a 30 
percent rating.  This finding is supported by the GAF scores 
of 75 and 63 assigned at the September 2002 and April 2004 
examinations, respectively, which denote no more than mild 
symptoms or some difficulty in social or occupational 
functioning.  

The Board finds that, on and after December 12, 2006, the 
veteran's occupational and social impairment more nearly 
approximates the occupational and social impairment 
contemplated in the criteria for a 50 percent evaluation.  
The competent and probative evidence shows the veteran had 
reduced reliability and productivity due to panic attacks 
that occurred twice a week during his sleep, as well as 
disturbances in motivation and mood.  In this regard, the 
evidence shows the veteran reported crying easily and 
frequent periods of depression, which was not shown or 
reported prior to the time period in question.  The evidence 
also shows the veteran had difficulty establishing and 
maintaining effective social relationships as he reported 
being isolated with few friends, with more apparent social 
withdrawal at church and the barbershop.  

The Board does note that the evidence shows the veteran 
manifested a couple of the symptoms listed under the 70 
percent evaluation; namely, suicidal ideation and impaired 
impulse control; however, in evaluating the veteran's claim, 
the Board finds the evidence does not show symptoms that 
reflect he has deficiencies in most areas.  The evidence 
shows deficiencies in his mood and his relationship with his 
kids, but there is no evidence of an impairment in his 
judgment or thinking.  In addition, while the veteran reports 
having panic attacks and periods of depression, the evidence 
does not show his panic attacks and depression are near 
continuous or that they affect his ability to function 
independently, appropriately, or effectively.  Similarly, 
although the veteran clearly has difficulty in establishing 
and maintaining relationships, the evidence does not show he 
has an inability to do so, as contemplated in the 70 percent 
evaluation.  In this regard, the Board finds probative that, 
although the veteran reported increased social withdrawal in 
December 2006, he also reported being active with his yearly 
Marine reunion.  As a result, the Board finds that, as of 
December 12, 2006, the preponderance of the evidence does not 
show symptoms that more nearly approximate the level of 
disability contemplated by the 70 percent rating.  

Likewise, a 100 percent rating is clearly not warranted in 
this case, because there is no evidence that the veteran has 
a total occupational or social impairment due to persistent 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation, or his own name.  


The veteran was most recently assigned GAF scores of 45 and 
35 at the private evaluations conducted in December 2006, 
which denote serious symptoms and a major impairment in 
several areas.  The evidence shows the veteran has social and 
occupational impairment.  However, in making the above 
determination, the Board finds it probative that the veteran 
has not demonstrated the majority of the symptoms listed in 
the rating criteria for a 70 percent evaluation under DC 
9411, or the majority of the symptoms listed in the GAF scale 
for serious symptoms (severe obsessional rituals, frequent 
shoplifting, and inability to keep a job).  The Board is 
aware that the symptoms listed under the 70 percent 
evaluation and in the GAF scale are essentially examples of 
the type and degree of symptoms for that evaluation, and that 
the veteran need not demonstrate those exact symptoms to 
warrant a 70 percent evaluation.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  However, for the reasons discussed 
above, the Board finds that the record does not show the 
veteran manifested symptoms that equal or more nearly 
approximate the criteria for a 70 percent evaluation, as of 
December 2006.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the disability 
evaluations assigned herein.  

In view of the Court's holding in Fenderson, the Board has 
also considered whether the veteran is entitled to any 
additional "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  However, upon reviewing the longitudinal record in 
this case, it finds that, at no time since the filing of the 
veteran's claim for service connection, in June 2002, has his 
PTSD been more disabling than as currently rated under this 
decision.  The evidence shows his symptoms have increased 
over time and his increased symptomatology are adequately 
rated herein.  




Finally, the Board has considered whether the veteran's 
service-connected PTSD warrants an increased rating on an 
extraschedular basis.  The governing criteria for the award 
of an extra-schedular rating is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  In these instances, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension (C&P) 
Service, for assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment. 38 
C.F.R. § 3.321(b)(1).  

Review of the record reveals the RO referred the veteran's 
case to the C&P Director to determine whether the veteran's 
service-connected PTSD warrants an extra-schedular 
evaluation.  In an August 2007 letter, the Director detailed 
his review of the veteran's claims file and determined that 
the veteran's current PTSD symptoms do not warrant an extra-
schedular evaluation higher than the 30 percent evaluation 
assigned at that time.  With regard to the 50 percent 
evaluation assigned effective December 2006, the Board notes 
there is no evidence showing the veteran's PTSD has caused 
marked interference with employment before he retired in 1992 
or necessitated frequent hospitalization at any time during 
the pendency of this appeal.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 
(1996).  Therefore, the Board finds additional submission for 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
is not appropriate in this case.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of the evidence is against an initial 
disability evaluation in excess of 30 percent for service-
connected PTSD.  However, the preponderance of the evidence 
supports the grant of a 50 percent evaluation, but no higher, 
effective December 12, 2006.  All reasonable doubt has been 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to an initial disability evaluation higher than 
30 percent for service-connected PTSD is denied.  

As of December 12, 2006, a 50 percent disability evaluation, 
but no higher, is granted for PTSD, subject to the laws and 
regulations governing the payment of monetary awards.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


